Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 1, 2021                                                                                     Bridget M. McCormack,
                                                                                                                Chief Justice

  161976                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  MARIANNE HUFF and PERSON-CENTERED                                                                    Elizabeth M. Welch,
  ADVOCACY SERVICES, LLC,                                                                                            Justices
           Plaintiffs-Appellants,
  v                                                                SC: 161976
                                                                   COA: 349528
                                                                   Ottawa CC: 18-005222-NZ
  LYNNE DOYLE, STACY COLEMAN-AX, and
  JEFFREY L. BROWN,
             Defendants-Appellees,
  and
  DOUGLAS VAN ESSEN, COMMUNITY
  MENTAL HEALTH OF OTTAWA COUNTY,
  and THE LAKESHORE REGIONAL ENTITY,
            Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 30, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 1, 2021
           t0524
                                                                              Clerk